DETAILED ACTION
This office action is in response to amendments filed 03/03/2022. Claims 9-17 and 19-21 are pending. Claims 1-8 and 18 have been canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/KR2018/002564, filed on 03/05/2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/03/2022 was filed after the filing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 9-17 and 19-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
calculating external torque by an external force applied to the load side based on the measured displacement and hardness (K) of the elastic member.
wherein the controller is further configured to: switch the control mode from the position control to the torque control when the external torque increases to a value greater than the critical torque; and switch the control mode from the torque control to the position control when the external torque decreases to be less than or equal to a value obtained by subtracting given torque from the critical torque.
a controller configured to calculate external torque by an external force applied to the load side using the measured displacement and switch a control mode to any one of torque control and position control based on a result of a comparison between the calculated external torque and a critical torque, wherein the controller controls a rotation angle of the load side using a rotation angle of the fed-back motor-side when the control mode is the position control.
The closest prior art Takagi et al. JP 3961892 B2 teaches the elastic body is compressed by the pressing surface of the shaft body and the receiving surface of the power transmission member, and the locking piece of the power transmission member is locked by the first shaft body. The power transmission surface of the power transmission member comes into contact with the power receiving surface of the second shaft body in a state of being locked to the second shaft body, and the rotational force in one direction received from the first shaft body is second via the power transmission member. Is transmitted to the second shaft body. More than a predetermined value When receiving the rotational force in the other direction, the elastic body is compressed and deformed, and the power transmission member is moved to the first shaft body so that the locking piece of the power transmission member is separated from the locking portion of the first shaft body.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORTEZ M COOK whose telephone number is (571)270-7954. The examiner can normally be reached Monday-Thursday 7:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORTEZ M COOK/            Examiner, Art Unit 2846